Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20: These claims a system, method and product. The claim(s) recite(s) “determining …, identifying… and “guiding…The steps listed before, as drafted, is a system, method and product that under its broadest reasonable interpretation, covers performance of the limitation in the mind or a method of organizing human activity but for the recitation of “a wearable device”, “one or more processors”, and “computer-readable tangible storage medium”  That is, other than reciting “a wearable device”, “one or more processors”, and “computer-readable tangible storage medium” nothing in the claim elements precludes the step from practically being performed in the mind or a method of organizing human activity.  For example, but for the “a wearable device”, “one or more processors”, and “computer-readable tangible storage medium”, the claim encompasses a person determining an objective, identifying objects, determining an action and guiding a user. The mere nominal recitation of by a “a wearable device”, “one or more processors”, and “computer-readable tangible storage medium” does not take the claim limitations out of the mental process grouping and/or a method of organizing human activity.  These claims recite purely mental processes and/or a method of organizing human activity.  All limitations are either determined, identified or guided which can all be done in the human mind or via paper and pen.  Step 2A Prong Two: The claim recites the additional elements of 1) by a wearable device and 2) wearable sensors.  This judicial exception is not integrated into a practical application because the limitations can be performed in the mind or an act performed by a human. The wearable device and the wearable sensors recite at a high level of generality, i.e., all it is doing is obtaining information.  Once the information is obtained nothing is being done with it.  This generic wearable device and the wearable sensors, one or more processors”, and “computer-readable tangible storage medium limitations are no more than mere instructions to apply the exception using a generic components.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.  Step 2B: As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception using a generic components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  No, the claims do not provide an inventive concept (significantly more than the abstract idea).  The claim is ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 6, 8-10, 13 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TENCENT.
Referring to claim 1, TENCENT discloses determining, by a wearable device, an objective based on analyzing a voice of a user, wherein the wearable device comprises one or more wearable sensors and one or more wearable actuators (paragraphs 3-5); identifying objects by the one or more wearable sensors (paragraphs 3-5); determining an action to achieve the objective based on the identified objects; and guiding the user to achieve the objective by utilizing the wearable device (paragraphs 3-5).
Referring to claim 2, TENCENT discloses wherein the one or more wearable sensors are selected from a group consisting of a camera, a microphone, a bioelectric sensor, a global positioning system (GPS) sensor, a Lidar sensor, a thermistor, and a micro-electro-mechanical sensor (MEMS) (paragraphs 3-5). 
Referring to claim 3, TENCENT discloses wherein the one or more wearable actuators are selected from a group consisting of a speaker, a servo engine, a rotor, a gyro mechanism, a piezo- electric actuator, an electrode to electrify body muscles, and a vibration actuator (paragraphs 3-5). 
Referring to claim 6, TENCENT discloses further comprising: based on determining that the objective of the user was not achieved, repeating the identifying, the determining, and the guiding (paragraphs 3-5).
Referring to claim 7, TENCENT discloses wherein determining that the objective of the user was not achieved is based on analyzing a verbal response of the user using a natural language processing (paragraphs 3-5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENCENT in view of Kanuganti et al. (U.S. Publication Number 2016/0063893).
Referring to claim 4, TENCENT discloses the processor-implemented method of claim 1.  TENCENT does not disclose wherein the objective is determined using artificial intelligence and machine learning components.  However, Kanuganti et al. teaches wherein the objective is determined using artificial intelligence and machine learning components (abstract and paragraphs 0005, 0049, 0054, 0060, 0094, 0111 & 0154).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the objective is determined using artificial intelligence and machine learning components, as disclosed by Kanuganti et al., incorporated into TENCENT in order to provide resources and assist the user. 
Claims 5, 12 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENCENT in view of Dayal et al. (U.S. Publication Number 2015/0196101).
Referring to claim 5, TENCENT discloses the processor-implemented method of claim 1.  TENCENT does not disclose wherein determining the action based on the objective and the identified objects further comprises: identifying a maximum reach of a hand in a 3D space; and calculating an optimal strategy for the hand to reach the objective.  However, Dayal eta l. discloses wherein determining the action based on the objective and the identified objects further comprises: identifying a maximum reach of a hand in a 3D space (paragraphs 0055, 0066 & 0201); and calculating an optimal strategy for the hand to reach the objective (paragraphs 0055, 0066 & 0201).  It would have been obvious to one of orindary skill in the art at the time the invention was filed to include wherein determining the action based on the objective and the identified objects further comprises: identifying a maximum reach of a hand in a 3D space; and calculating an optimal strategy for the hand to reach the objective, as disclosed by Dayal et al., incorporated into TENCENT in order to detect image data and what the user wishes to do.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (U.S. Publication Number 2015/0198455) teaches a smart necklace with stereo vision and onboard processing.
Alqahtani (U.S. Patent Number 9,311,827) teaches a wearable assistive device, system and methods thereof for the visually impaired.
Dayal et al. (U.S. Publication Number 2017/0032787) teaches a smart necklace with stereo vision and onboard processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715